Title: Thomas Jefferson to DeWitt Clinton, 14 April 1817
From: Jefferson, Thomas
To: Clinton, DeWitt


          
            Dear Sir
            Monticello
Apr. 14. 17.
          
          I have to acknolege the receipt of your favor of Mar. 27. of the very valuable Treatise on Inland navigation, and of the several reports on the junction of the waters of lakes Erie and Champlain with those of the Hudson. the conception is bold and great, and the accomplishment will be equally useful. the works of Europe in that line shrink into insignificance in comparison with these. having no facts to go on but those reported by the Commissioners we cannot but concur in their conclusions of practicability, and with a confidence proportioned to their known abilities, & accuracy. the question of expence is perhaps less certain, as well from the hidden obstacles, not known until the earth is opened, as from other circumstances which cannot be foreseen. but no probable degree of expence can transcend that of it’s utility. the prospect of the future face of America is magnificent indeed: but for the revolutionary generation it is to be enjoyed in contemplation only.
          With my thanks for these communications, and every wish for the success of these great and honorable enterprises accept the assurance of my great respect & esteem
          Th: Jefferson
        